STOCK PURCHASE AGREEMENT




STOCK PURCHASE AGREEMENT, dated as of November 17, 2009 (this “Agreement”), by
and among the person(s) identified on Schedule I to this Agreement as the buyers
(each a “Buyer” and collectively, the “Buyers;” provided, however, that if there
is only one Buyer, then references to the plural “Buyers” will be deemed
references to the singular “Buyer”), the person(s) identified on Schedule I to
this Agreement as the sellers (each a “Seller” and collectively, the “Sellers;”
provided, however, that if there is only one Seller, then references to the
plural “Sellers” will be deemed references to the singular “Seller”) and FIND
THE WORLD INTERACTIVE, INC., a Delaware corporation (the “Company”).  The
Buyers, the Sellers and the Company are referred to collectively herein as the
“Parties”.




BACKGROUND




The Sellers own 3,076,500 shares (the “Shares”) of the issued and outstanding
Common Stock, no par value per share (“Common Stock”), of the Company.  The
Buyers desire to purchase the Shares from the Sellers, and the Sellers desire to
sell the Shares to the Buyers in return for cash on the terms set forth herein.




AGREEMENT




NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties, intending to be legally bound, hereby agree as
follows.




1.

Definitions.  Capitalized terms used, but not otherwise defined, herein have the
meanings ascribed to such terms in Appendix A hereto.

2.

 Purchase and Sale of Shares.

(a)

Basic Transaction.  On and subject to the terms and conditions of this
Agreement, the Buyers will purchase from the Sellers, and the Sellers will sell
to the Buyers, the Shares in the amounts set forth opposite their respective
names on Schedule I hereto, for the consideration specified below in this
Section 2.

(b)

Escrowed Amounts.  The Buyers have deposited Fifty Thousand Dollars ($50,000)
(the “Escrow Amount”) into an escrow account with AllBright Law Offices (the
“Initial Escrow Agent”) and have entered into an escrow agreement with the
Seller dated October 16, 2009 (the “Initial Escrow Agreement”), attached hereto
as Exhibit A. Pursuant to the Initial Escrow Agreement, the Initial Escrow Agent
will hold the Escrow Amount in trust for the benefit of the Buyers until
returned to the Buyers or delivered to the Sellers as herein required.  The
Escrow Amount will be considered a portion of the Purchase Price (as defined
below) and will be delivered as set forth in the Initial Escrow Agreement and
this Section 2.  If this Agreement is terminated, then in accordance with the
Initial Escrow Agreement, the Initial Escrow Agent will immediately return the
Escrowed Amount to the Buyers, less the bank’s standard wire transfer charge.  











--------------------------------------------------------------------------------

(c)

Purchase Price.  The Buyers will pay to the Sellers, in the aggregate, at the
Closing Three Hundred Ten Thousand Dollars ($310,000.00) (which amount includes
the Escrow Amount), subject to adjustment as provided in Section 2(f) below by
(i) delivery of cash in the amount of Two Hundred Sixty Thousand Dollars
($260,000.00), payable by wire transfer or delivery of other immediately
available funds in accordance with that certain escrow agreement among the
Seller, Buyer and Escrow, LLC (the “Closing Escrow Agent”), dated November 17,
2009 and attached hereto as Exhibit B (the “Closing Escrow Agreement”), and (ii)
release of the Escrow Amount to the Sellers (collectively, the “Purchase
Price”). Upon receiving the $260,000 balance of the Purchase Price from Buyers,
Initial Escrow Agent will immediately forward such funds to the Sellers in
accordance with the Initial Escrow Agreement.  If there is more than one Seller,
then the Purchase Price will be paid by the Buyers and allocated among the
Sellers in the manner specified on Schedule I to this Agreement or in such other
manner as the Sellers instruct the Initial Escrow Agent and Closing Escrow
Agent.

(d)

The Closing.  The closing of the transactions contemplated by this Agreement
(the “Closing”) will take place by exchange of documents among the Parties by
fax or courier, as appropriate, following the satisfaction or waiver of all
conditions to the obligations of the Parties to consummate the transactions
contemplated hereby (other than conditions with respect to actions the
respective Parties will take at the Closing itself) or such other date as the
Buyers and the Sellers may mutually determine (the “Closing Date”); provided,
however, that the Closing Date will not be later than 5:00 p.m. (Eastern Time)
on November 17, 2009, unless extended by written agreement of all Parties.  Once
the Buyers and Sellers each have made the respective deliveries called for
herein, the Closing will be deemed to have occurred.

(e)

Deliveries at the Closing.  At the Closing, (i) the Sellers will deliver to the
Buyers the various certificates, instruments, and documents referred to in
Section 7(a) below, (ii) the Buyers will deliver to the Sellers the various
certificates, instruments, and documents referred to in Section 7(b) below,
(iii) the Sellers will deliver to the Buyers stock certificates representing all
of the Shares registered in the names of the respective Buyers as specified in
Schedule I or endorsed in blank or accompanied by duly executed assignment
documents and including a Medallion Guarantee, and (iv) the Buyers will deliver
to the Sellers the consideration specified in Section 2 above. The Initial
Escrow Agent’s delivery of the Escrow Amount, and the Closing Escrow Agent’s
delivery of the balance of the Purchase Price to Sellers will constitute
delivery thereof by the Buyers for the purpose of this Section.

(f)

Adjustment for Outstanding Indebtedness.  The Purchase Price will be decreased
by the amount of any outstanding Indebtedness of the Company existing as of the
Closing Date.  If, as of the Closing Date, there exists outstanding
Indebtedness, the Buyers will pay off such indebtedness directly in accordance
with a disbursement letter to be mutually agreed upon among the Buyers and the
Sellers.  In no event will the Buyers be required to make any payments in excess
of the Purchase Price payable hereunder.

3.

Representations and Warranties Concerning the Transaction.

(a)

Representations and Warranties of the Sellers.  The Sellers jointly and
severally represent and warrant to the Buyers that the statements contained in
this Section 3(a)














--------------------------------------------------------------------------------

are correct and complete as of the date of this Agreement and will be correct
and complete as of the Closing Date (as though made then and as though the
Closing Date were substituted for the date of this Agreement throughout this
Section 3(a)), except as set forth in Annex I attached hereto.

(i)

Authorization of Transaction.  Each of the Sellers has full power and authority
to execute and deliver this Agreement and to perform his, her or its obligations
hereunder.  This Agreement constitutes the valid and legally binding obligation
of each of the Sellers, enforceable against each of them in accordance with its
terms and conditions.  No Seller need give any notice to, make any filing with,
or obtain any authorization, consent, or approval of any Governmental Authority
in order to consummate the transactions contemplated by this Agreement.

(ii)

Noncontravention.  Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will (A) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any Governmental Authority to which any
of the Seller is subject, or (B) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which any of the Sellers are a party or by which any of them is bound or to
which any of their assets is subject.

(iii)

 Brokers' Fees.  The Sellers do not have any Liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which any Buyers or the Company
could become liable or obligated.  The Sellers specifically represent and
warrant to the Buyers that none of the Buyers nor the Company is or will become
obligated to any finder, broker or agent, by reason of any actions taken or to
be taken by the Sellers or the Company.

(iv)

Shares.  Each Seller is the owner of record and the beneficial owner of the
number of Shares set forth opposite his name on Schedule I, free and clear of
any restrictions on transfer (other than any restrictions under the Securities
Act and state securities laws), Taxes, Security Interests, options, warrants,
purchase rights, contracts, commitments, equities, claims, and demands.  None of
the Sellers is a party to any option, warrant, purchase right, or other contract
or commitment that could require any Seller to sell, transfer, or otherwise
dispose of any capital stock of the Company (other than this Agreement).  No
Seller is a party to any voting trust, proxy, or other agreement or
understanding with respect to the voting of any capital stock of the Company.
 The Shares were duly and validly issued and are fully-paid and non-assessable.
 Upon delivery of the Shares to the Buyers pursuant to this Agreement, the
Buyers will acquire valid title thereto, free and clear of any Security
Interests.

(b)

Representations and Warranties of the Buyers.  The Buyers jointly and severally
represent and warrant to the Sellers that the statements contained in this
Section 3(b) are correct and complete as of the date of this Agreement and will
be correct and complete as of the














--------------------------------------------------------------------------------

Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 3(b)), except
as set forth in Annex II attached hereto.

(i)

Authorization of Transaction.  Each of the Buyers has full power and authority
to execute and deliver this Agreement and to perform his or its respective
obligations hereunder, and the execution, delivery and performance of this
Agreement has been authorized by all requisite corporate action on the part of
any corporate Buyers. This Agreement constitutes the valid and legally binding
obligation of the Buyers, enforceable against each of them in accordance with
its terms and conditions.  The Buyers need not give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any
Governmental Authority in order to consummate the transactions contemplated by
this Agreement.

(ii)

Noncontravention.  Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will (A) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any Governmental Authority to which any
Buyer is subject, or (B) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
any Buyer is a party or by which it is bound or to which any of its assets are
subject.

(iii)

Brokers' Fees.  The Buyers have no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which any of the Sellers could become liable
or obligated.

(iv)

Status of the Buyer.  Each Buyer represents and warrants that (A) such Buyer is
acquiring the Shares for its own account for investment and not for the account
of any other person and not with a view to or for distribution, assignment or
resale in connection with any distribution within the meaning of the Securities
Act, (B) such Buyer agrees not to sell or otherwise transfer the Shares unless
they are registered under the Securities Act and any applicable state securities
laws, or an exemption or exemptions from such registration are available, (C)
such Buyer represents that it has knowledge and experience in financial and
business matters such that it is capable of evaluating the merits and risks of
acquiring the Shares, (D) such Buyer has had access to all documents, records,
and books of the Company pertaining to the investment and was provided the
opportunity ask questions and receive answers regarding the terms and conditions
of the acquisition of the Shares and to obtain any additional information which
the Company possesses or was able to acquire without unreasonable effort and
expense, and such Buyer received information concerning the Company, the Sellers
and the Shares equivalent to that which would have been included in a
registration statement prepared under the Securities Act of 1933, as amended,
and (E) such Buyer has no need for the liquidity in its investment in the
Company and could afford the complete loss of such investment.

(v)

Buyers not Insolvent.  No Buyer is insolvent or bankrupt and no Buyer will be
insolvent or bankrupt after purchasing the Shares, and Closing of the
transactions














--------------------------------------------------------------------------------

herein contemplated will constitute each Buyer’s acknowledgment that the Shares’
value are equal to the Purchase Price.  

(vi)

No General Solicitation.  No Buyer was solicited by any Seller or anyone else on
any Seller’s behalf to enter into any transaction whatever by any form of
general solicitation or general advertising, as those terms are defined in
Regulation D under the Securities Act.

(vii)

Risk Acknowledgment.  Each Buyer acknowledges that at the time of the Closing
the Company will have no assets or operating business and that the Shares are
speculative and involve a high degree of risk, including among many other risks
that the Shares will be restricted as elsewhere described in this Agreement and
will not be transferable unless first registered under the Securities Act or
pursuant to an exemption from such act's registration requirements.

(viii)

Restrictive Legend and Stop Order.  The Shares when delivered to Buyers will not
be registered under the Securities Act or applicable state laws, but will be
transferred in reliance upon the exemptions from registration provided by
Section 4(1) of the Securities Act and under analogous state securities laws, on
the grounds that the sale of the Shares does not involve any public offering and
that Sellers are not thereby acting as an issuer, underwriter or dealer.  The
Shares are "restricted securities" as that term is defined in Rule 144(a) of the
General Rules and Regulations under the Securities Act and must be held
indefinitely, and the prior written consent of the Company will be necessary for
their resale or other transfer, unless they are subsequently registered under
the Act or an exemption from the Act's registration requirements is available
for their resale or transfer. All certificates delivered evidencing the Shares
will bear a restrictive legend that refers to the Securities Act.

4.

Representations and Warranties Concerning the Company.  Each of the Sellers
jointly and severally represent and warrant to the Buyers that the statements
contained in this Section 4 are correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date (as though
made then and as though the Closing Date were substituted for the date of this
Agreement throughout this Section 4), except as set forth in the disclosure
schedule attached hereto (the “Disclosure Schedule”).  The Disclosure Schedule
will be arranged in paragraphs corresponding to the lettered and numbered
paragraphs contained in this Section 4.

(a)

SEC Reports.  The Company has filed all reports, registration statements,
definitive proxy statements and other documents and all amendments thereto and
supplements thereof required to be filed by it with the U.S. Securities and
Exchange Commission since May 19, 2006 (the “SEC Reports”), all of which have
complied in all material respects with the applicable requirements of the
Securities Act, the Exchange Act and the rules and regulations promulgated
thereunder.  As of the respective dates of filing in final or definitive form
(or, if amended or superseded by a subsequent filing, then on the date of such
subsequent filing), none of the Company’s SEC Reports contained any untrue
statement of a material fact or omitted to state














--------------------------------------------------------------------------------

a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances in which they were made, not
misleading.

(b)

Organization of Company.  The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware.  The
Company is duly authorized to conduct business and is in good standing under the
laws in every jurisdiction in which the ownership or use of property or the
nature of the business conducted by it makes such qualification necessary except
where the failure to be so qualified or in good standing would not have a
Material Adverse Effect.  “Material Adverse Effect” means any material adverse
effect on the business, operations, assets, financial condition or prospects of
the Company or its Subsidiaries, if any, taken as a whole or on the transactions
contemplated hereby or by the agreements or instruments to be entered into in
connection herewith.  The Company has full corporate power and authority and all
licenses, permits, and authorizations necessary to carry on its business. The
Company has no subsidiaries and does not control any entity, directly or
indirectly, or have any direct or indirect equity participation in any other
entity.  The Sellers have delivered to the Buyers true, correct and complete
copies of the Certificate of Incorporation and Bylaws of the Company, as amended
through the date hereof.

(c)

Capitalization; No Restrictive Agreements.  

(i)

The Company’s authorized capital stock, as of the date of this Agreement,
consists of 10,000,000 shares of Common Stock, no par value per share, of which
4,600,000 shares are issued and outstanding.  

(ii)

The Company has not reserved any shares of its Common Stock for issuance upon
the exercise of options, warrants or any other securities that are exercisable
or exchangeable for, or convertible into, Common Stock.  All of the issued and
outstanding shares of Common Stock are validly issued, fully paid and
non-assessable and have been issued in compliance with applicable laws,
including, without limitation, applicable federal and state securities laws.
 There are no outstanding options, warrants or other rights of any kind to
acquire any additional shares of capital stock of the Company or securities
exercisable or exchangeable for, or convertible into, capital stock of the
Company, nor is the Company committed to issue any such option, warrant, right
or security.  There are no agreements relating to the voting, purchase or sale
of capital stock (i) between or among the Company and any of its stockholders,
(ii) between or among the Sellers and any third party, or (iii) to the best
knowledge of the Sellers between or among any of the Company’s stockholders.
 The Company is not a party to any agreement granting any stockholder of the
Company the right to cause the Company to register shares of the capital stock
of the Company held by such stockholder under the Securities Act.

(d)

Financial Statements.  The Sellers have provided the Buyers with audited balance
sheets and statements of operations, changes in stockholders' deficit and cash
flows for the years ended December 31, 2008 and 2007 (collectively, the
"Financial Statements").  The Financial Statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis, fairly present the financial condition, results of
operations and cash flows of the Company as of the respective dates thereof and
for the periods referred to therein and are consistent with the books and
records of the Company.  The Company














--------------------------------------------------------------------------------

does not have any Liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any Liability for Taxes, except for Liabilities expressly specified in the
Financial Statements (none of which results from, arises out of, relates to, is
in the nature of, or was caused by any breach of contract, breach of warranty,
tort, infringement, or violation of law).

(e)

Absence of Certain Changes.  Since December 31, 2008, there has not been any
event or condition of any character which has materially adversely affected, or
may be expected to materially adversely affect, the Company’s business or
prospects, including, but not limited to any material adverse change in the
condition, assets, Liabilities (existing or contingent) or business of the
Company from that shown in the Financial Statements.

(f)

Legal Proceedings.  As of the date of this Agreement, there is no legal,
administrative, investigatory, regulatory or similar action, suit, claim or
proceeding which is pending or, to the Sellers’ knowledge, threatened against
the Company which, if determined adversely to the Company, could have,
individually or in the aggregate, a Material Adverse Effect.

(g)

Legal Compliance.  The Company has complied in all material respects with all
applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of all Governmental
Authorities, and no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, demand, or notice has been filed or commenced against the
Company alleging any failure so to comply.  To the Sellers’ knowledge, neither
the Company, nor any officer, director, employee, consultant or agent of the
Company has made, directly or indirectly, any payment or promise to pay, or gift
or promise to give or authorized such a promise or gift, of any money or
anything of value, directly or indirectly, to any governmental official,
customer or supplier for the purpose of influencing any official act or decision
of such official, customer or supplier or inducing him, her or it to use his,
her or its influence to affect any act or decision of a Governmental Authority
or customer, under circumstances which could subject the Company or any
officers, directors, employees or consultants of the Company to administrative
or criminal penalties or sanctions.

(h)

Tax Matters.

(i)

The Company has filed all Tax Returns that it was required to file.  All such
Tax Returns were correct and complete in all material respects.  All Taxes owed
by the Company have been paid. The Company is not currently the beneficiary of
any extension of time within which to file any Tax Return.  No claim has ever
been made by an authority in a jurisdiction where the Company does not file Tax
Returns that it is or may be subject to taxation by that jurisdiction.  There
are no Security Interests on any of the assets of the Company that arose in
connection with any failure (or alleged failure) to pay any Tax.

(ii)

The Company has withheld and paid all Taxes required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party.














--------------------------------------------------------------------------------

(iii)

The Sellers do not expect any authority to assess any additional Taxes for any
period for which Tax Returns have been filed.  There is no dispute or claim
concerning any Liability with respect to any Taxes (a “Tax Liability”) of the
Company either (A) claimed or raised by any authority in writing or (B) as to
which the Sellers have Knowledge based upon personal contact with any agent of
such authority.  No tax returns of the Company have ever been audited or are
currently the subject of an audit. The Sellers have delivered to the Buyers
correct and complete copies of all federal and state income and other material
Tax Returns, examination reports, and statements of deficiencies assessed
against or agreed to by the Company since inception.

(i)

Liabilities of the Company.  As of the date hereof, the Company has total
Liabilities of $0.00, which Liabilities will be paid off at or prior to the
Closing and will in no event become the Liability of the Buyers or remain the
Liabilities of the Company following the Closing.

(j)

Market Maker.  The Company has at least one market maker for its Common Stock
and such Market Maker has obtained all permits and made all filings necessary in
order for such market maker to continue as a market maker in the Company’s
Common Stock.

(k)

Shell Company.  The Company is a Shell Company as defined in Rule 12(b)(2)
promulgated under the Exchange Act.  The Company maintains limited operations
and does not employ any employees and does not maintain any employee benefit or
stock option or similar equity incentive plans.

(l)

Disclosure.  No representation or warranty by the Sellers contained in this
Agreement, and no statement contained in the any document, certificate or other
instrument delivered or to be delivered by or on behalf of the Sellers pursuant
to this Agreement, contains or will contain any untrue statement of a material
fact or omit or will omit to state any material fact necessary, in light of the
circumstances under which it was or will be made, in order to make the
statements herein or therein not misleading.

5.

Pre-Closing Covenants.  The Parties agree as follows with respect to the period
between the execution of this Agreement and the Closing.

(a)

General.  Each of the Parties will use his or its best efforts to take all
action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 7 below).

(b)

Notices and Consents.  The Sellers will cause the Company to give any notices to
third parties, and will cause the Company to use its best efforts to obtain any
third party consents, that the Buyers may reasonably request.  Each of the
Parties will (and the Sellers will cause the Company to) give any notices to,
make any filings with, and use its best efforts to obtain any authorizations,
consents, and approvals of Governmental Authorities necessary in order to
consummate the transactions contemplated hereby. The parties acknowledge that
SEC Rule 14f-1 under the Securities Exchange Act requires that an information
statement containing certain specified disclosures be filed with the SEC and
mailed to the Company’s shareholders at least 10














--------------------------------------------------------------------------------

days before any person designated by Buyers can constitute a majority of the
directors of the Company.  The Buyers and the Sellers agree to cooperate fully
with the Company in the preparation and filing of such information statement and
to provide all information therefor respectively needed from them in a timely
manner, so as not to cause undue delay in the filing of the information
statement or any amendment thereto. Otherwise, neither the Company nor Sellers
is aware of any third party consent nor other filing or notice to third parties
that is necessary in respect of this Agreement.

(c)

Operation of Business.  The Sellers will not cause or permit the Company to
engage in any practice, take any action, or enter into any transaction outside
the Ordinary Course of Business.  Without limiting the generality of the
foregoing, the Sellers will not cause or permit the Company to (i) declare, set
aside, or pay any dividend or make any distribution with respect to its capital
stock or redeem, purchase, or otherwise acquire any of its capital stock except
as otherwise expressly specified herein, (ii) issue, sell, or otherwise dispose
of any of its capital stock, or grant any options, warrants, preemptive or other
rights to purchase or obtain (including upon conversion, exchange, or exercise)
any of its capital stock, (iii) make any capital expenditures, loans, or incur
any other obligations or Liabilities, (iv) enter into any agreements involving
expenditures individually, or in the aggregate, of more than $1,000 (other than
agreements for professional services which will be paid in full at or prior to
the Closing) or (ii) otherwise engage in any practice, take any action, or enter
into any transaction out of the ordinary course of business.

(d)

Preservation of Business.  The Sellers will cause the Company to keep its
business and properties substantially intact, including the filing of all
reports required to be filed with the Securities and Exchange Commission and
FINRA in order to maintain the Company’s status as a reporting company and in
order to continue the quotation of the Company’s Common Stock on the
Over-the-Counter Bulletin Board.

(e)

Full Access.  The Sellers will permit, and the Sellers will cause the Company to
permit, representatives of the Buyers to have full access at all reasonable
times, to all properties, personnel, accountants, suppliers, and third party
service providers, books, records (including Tax records), contracts, and
documents, as applicable, of or pertaining to the Company.

(f)

Notice of Developments.  The Sellers will give prompt written notice to the
Buyers of any material adverse development causing a breach of any of the
representations and warranties in Section 4 above. Each Party will give prompt
written notice to the others of any material adverse development causing a
breach of any of his own representations and warranties in Section 3 above.  No
disclosure by any Party pursuant to this Section 5(f), however, will be deemed
to amend or supplement Annex I, Annex II, or the Disclosure Schedule or to
prevent or cure any misrepresentation, breach of warranty, or breach of
covenant.

(g)

Exclusivity.  The Sellers and the Company will not (and the Sellers will not
cause or permit the Company to) (i) solicit, initiate, or encourage the
submission of any proposal or offer from any Person relating to the acquisition
of any capital stock or other voting securities, or any assets of the Company
(including any acquisition structured as a merger, consolidation, or














--------------------------------------------------------------------------------

share exchange) or (ii) participate in any discussions or negotiations
regarding, furnish any information with respect to, assist or participate in, or
facilitate in any other manner any effort or attempt by any Person to do or seek
any of the foregoing.  The Sellers will not vote the Shares in favor of, or
otherwise participate in, any such acquisition structured as a merger,
consolidation, or share exchange. The Sellers will not, and will cause the
Company not to, take any action that is inconsistent with the terms and
provisions of this Agreement.  The Sellers and the Company will notify the
Buyers immediately of any written proposal or offer respecting the Shares or the
Company received by Sellers of the types covered by this paragraph.

6.

Post-Closing Covenants.  The Parties agree as follows with respect to the period
following the Closing.

(a)

General.  In case at any time after the Closing any further action is necessary
or desirable to carry out the purposes of this Agreement, each of the Parties
will take such further action (including the execution and delivery of such
further instruments and documents) as any other Party may reasonably request,
all at the sole cost and expense of the requesting Party (unless the requesting
Party is entitled to indemnification therefor under Section 8 below).  The
Sellers acknowledge and agree that from and after the Closing the Buyers will be
entitled to possession of all documents, books, records (including Tax records),
agreements, and financial data of any sort relating to the Company.

(b)

Litigation Support.  In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Company, the other Party will cooperate with him or it and his or
its counsel in the contest or defense, make available their personnel, and
provide such testimony and access to their books and records as will be
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending Party (unless the contesting or defending
Party is entitled to indemnification therefor under Section 8 below).

(c)

Transition.  The Sellers will not take any action that is designed or intended
to have the effect of discouraging any lessor, licensor, customer, supplier, or
other business associate of the Company from maintaining the same business
relationships with the Company after the Closing as it maintained with the
Company prior to the Closing.

7.

Conditions to Obligation to Close.

(a)

Conditions to Obligation of the Buyers.  The obligation of the Buyers to
consummate the transactions to be performed by them in connection with the
Closing is subject to satisfaction of the following conditions:

(i)

the representations and warranties set forth in Section 3(a) and Section 4 above
will be true and correct in all material respects at and as of the Closing Date;














--------------------------------------------------------------------------------

(ii)

the Sellers will have performed and complied with all of his covenants hereunder
in all material respects through the Closing;

(iii)

the Company will have procured all of the third party consents specified in
Section 5(b) above;

(iv)

no action, suit, or proceeding will be pending or threatened before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (A) prevent consummation of any
of the transactions contemplated by this Agreement, (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, (C) affect adversely the right of the Buyers to own the Shares and
to control the Company, or (D) affect adversely the right of the Company to own
its assets and to operate its businesses (and no such injunction, judgment,
order, decree, ruling, or charge will be in effect);

(v)

the Sellers will have delivered to the Buyers a certificate to the effect that
(A) each of the conditions specified above in Section 7(a)(i)-(iv) is satisfied
in all respects, and (B) as of the Closing, the Company has no Liabilities or
Indebtedness, except for Indebtedness or Liabilities that are being paid at or
immediately after the Closing from proceeds received by the Sellers at the
Closing;

(vi)

the Buyers will have received the resignations, effective as of the tenth (10th)
day following the filing by the Company of a Schedule 14f-1 information
statement with the Securities and Exchange Commission, of the sole director of
the Company and the Buyers will have received resignations as of the  Closing,
of each officer of the Company and the designees specified by the Buyers will
have been appointed as officers and directors of the Company;

(vii)

 there will not have been any occurrence, event, incident, action, failure to
act, or transaction since December 31, 2008 which has had or is reasonably
likely to cause a Material Adverse Effect;

(viii)

the Buyers will have completed its business, accounting and legal due diligence
review of the Company, and the results thereof will not have revealed any
material breach of this Agreement by Sellers or the Company, nor that any
representation or warranty of Sellers or the Company in this Agreement is false
in any material respect;

(ix)

the Buyers will have received such pay-off letters and releases (including a
release from Gordon Clayton, a former officer and director of the Company, and
Ian Heathcote, a former significant stockholder of the Company) relating to
Indebtedness and Liabilities as it will have reasonably requested and such
pay-off letters and releases will be in form and substance reasonably
satisfactory to the Buyers;

(x)

the Company will have delivered evidence reasonably satisfactory to Buyers of
the Company’s corporate organization and proceedings and its existence in each














--------------------------------------------------------------------------------

jurisdiction in which it is incorporated or qualified to do business, including
evidence of such existence as of the Closing and the Company will have delivered
to the Buyers the Company’s original minute book and corporate seal and all
other original corporate documents;

(xi)

the Company will have filed all of the reports required to be filed under the
Exchange Act during the 12 months preceding the Closing (or such shorter period
as the Company was required to file such reports) and the Company will have
otherwise met all of the requirements of Rule 144(c) of the Securities Act;

(xii)

the Company will have maintained at and immediately after the Closing its status
as a company whose Common Stock is quoted on the OTC Bulletin Board;

(xiii)

the Buyers will have received an opinion of counsel to the Sellers and the
Company relating to the matters set forth in this Agreement and such opinion
will be in form and substance reasonably satisfactory to the Buyers;

(xiv)

The Company will not have any operating assets or properties;

(xv)

the Purchase Price and all outstanding Indebtedness as of the Closing will be
paid off in accordance with a disbursement letter to be mutually agreed upon by
the Buyers and the Sellers and, after all payments are made in accordance with
such disbursement letter, the Company will have no outstanding Liabilities or
accrued expenses whatsoever; and

(xvi)

all actions to be taken by the Sellers in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be satisfactory in form and substance to the Buyers.

The Buyers may waive any condition specified in this Section 7(a) at or prior to
the Closing, and its delivery to Sellers of the things required in Section 2(e)
will constitute Buyers’ declaration that all conditions precedent to its
obligation to close have been satisfied.




(b)

Conditions to Obligation of the Sellers.  The obligation of the Sellers to
consummate the transactions to be performed by them in connection with the
Closing is subject to satisfaction of the following conditions:




(i)

the representations and warranties set forth in Section 3(b) above will be true
and correct in all material respects at and as of the Closing Date;

(ii)

the Buyers will have performed and complied with all of its covenants hereunder
in all material respects through the Closing;

(iii)

no action, suit, or proceeding will be pending or threatened before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree,














--------------------------------------------------------------------------------

ruling, or charge would (A) prevent consummation of any of the transactions
contemplated by this Agreement or (B) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation (and no such
injunction, judgment, order, decree, ruling, or charge will be in effect);

(iv)

the Buyers will have delivered to the Sellers a certificate to the effect that
each of the conditions specified above in Section 7(b)(i)-(iii) is satisfied in
all respects; and

(v)

all actions to be taken by the Buyers in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be satisfactory in form and substance to the Seller.

The Sellers may waive any condition specified in this Section 7(b) at or prior
to the Closing and their delivery to Buyers of the things required in Section
2(e) will constitute Seller’s declaration that all conditions precedent to its
obligation to close have been satisfied.




8.

Remedies for Breaches of this Agreement.

(a)

Survival of Representations and Warranties.  

All of the representations and warranties of the Parties will survive the
Closing hereunder (even if a Party knew or had reason to know of any
misrepresentation or breach of warranty by another Party at the time of Closing)
and continue in full force and effect for a period of three years thereafter;
provided, however, that the representations and warranties contained in Sections
3(a), 3(b) and 4(c), (h) and (i) will survive the Closing hereunder (even if a
Party knew or had reason to know of any misrepresentation or breach of warranty
by another Party at the time of Closing) and continue in full force and effect
for a period equal to the applicable statute of limitations.

(b)

Indemnification Provisions for Benefit of the Buyer.

(i)

In the event the Sellers breach (or in the event any third party alleges facts
that, if true, would mean the Sellers have breached) any of their
representations, warranties, and covenants contained herein, and, if there is an
applicable survival period pursuant to Section 8(a) above, provided that the
Buyers make a written claim for indemnification against the Sellers pursuant to
Section 11(h) below within such survival period, then the Sellers will, jointly
and severally, indemnify the Buyers from and against the entirety of any Adverse
Consequences the Buyers may suffer through and after the date of the claim for
indemnification (including any Adverse Consequences the Buyers may suffer after
the end of any applicable survival period) resulting from, arising out of,
relating to, in the nature of, or caused by the breach (or the alleged breach).

(ii)

The Sellers will, jointly and severally, indemnify the Buyers from and against
the entirety of any Adverse Consequences the Buyers may suffer resulting from,
arising out of, relating to, in the nature of, or caused by any Liability of the
Company (whether or not accrued or otherwise disclosed) (x) for any Taxes of the
Company with respect to any Tax














--------------------------------------------------------------------------------

year or portion thereof ending on or before the Closing Date ((or for any Tax
year beginning before and ending after the Closing Date to the extent allocable
(determined in a manner consistent with Section 9) to the portion of such period
beginning before and ending on the Closing Date)) and (y) for the unpaid Taxes
of any Person (other than the Company) under Reg. §1.1502-6 (or any similar
provision of state, local, or foreign law), as a transferee or successor, by
contract, or otherwise.

(iii)

The Sellers will, jointly and severally, indemnify the Buyers from and against
the entirety of any Liabilities arising out of the ownership of the Shares or
operation of the Company prior to the Closing.

(iv)

The Sellers will, jointly and severally, indemnify the Buyers from and against
the entirety of any Adverse Consequences the Buyers may suffer resulting from,
arising out of, relating to, in the nature of, or caused by any Indebtedness of
the Company existing as of the Closing Date.

(c)

Indemnification Provisions for Benefit of the Seller.  In the event the Buyers
breach (or in the event any third party alleges facts that, if true, would mean
the Buyers has breached) any of their representations, warranties, and covenants
contained herein, and, if there is an applicable survival period pursuant to
Section 8(a) above, provided that the Sellers make a written claim for
indemnification against the Buyers pursuant to Section 11(h) below within such
survival period, then the Buyers will, jointly and severally, indemnify the
Sellers from and against the entirety of any Adverse Consequences the Sellers
may suffer through and after the date of the claim for indemnification
(including any Adverse Consequences the Sellers may suffer after the end of any
applicable survival period) resulting from, arising out of, relating to, in the
nature of, or caused by the breach (or the alleged breach).

(d)

Matters Involving Third Parties.

(i)

 If any third party will notify any Party (the “Indemnified Party”) with respect
to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Section 8, then the Indemnified Party will promptly notify each Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party will relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is prejudiced.

(ii)

Any Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (A) the Indemnifying Party notifies the
Indemnified Party in writing within 10 days after the Indemnified Party has
given notice of the Third Party Claim that the Indemnifying Party will indemnify
the Indemnified Party from and against the entirety of any Adverse Consequences
the Indemnified Party may suffer resulting from, arising out of, relating to, in
the nature of, or caused by the Third Party Claim, (B) the Indemnifying Party
provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have the financial resources
to defend against the Third Party Claim and














--------------------------------------------------------------------------------

fulfill its indemnification obligations hereunder, (C) the Third Party Claim
involves only money damages and does not seek an injunction or other equitable
relief, (D) settlement of, or an adverse judgment with respect to, the Third
Party Claim is not, in the good faith judgment of the Indemnified Party, likely
to establish a precedential custom or practice adverse to the continuing
business interests of the Indemnified Party, and (E) the Indemnifying Party
conducts the defense of the Third Party Claim actively and diligently.

(iii)

So long as the Indemnifying Party is conducting the defense of the Third Party
Claim in accordance with Section 8(d)(ii) above, (A) the Indemnified Party may
retain separate co-counsel at its sole cost and expense and participate in the
defense of the Third Party Claim, (B) the Indemnified Party will not consent to
the entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnifying Party (not to
be withheld unreasonably), and (C) the Indemnifying Party will not consent to
the entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnified Party (not to
be withheld unreasonably).

(iv)

In the event any of the conditions in Section 8(d)(ii) above is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it reasonably may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Parties will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including attorneys' fees and
expenses), and (C) the Indemnifying Parties will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this Section 8.

(e)

Other Indemnification Provisions.  Each Seller hereby agrees that he will not
make any claim for indemnification against the Company by reason of the fact
that he was a director, officer, employee, or agent of the Company or was
serving at the request of the Company as a partner, trustee, director, officer,
employee, or agent of another entity (whether such claim is for judgments,
damages, penalties, fines, costs, amounts paid in settlement, losses, expenses,
or otherwise and whether such claim is pursuant to any statute, charter
document, bylaw, agreement, or otherwise) with respect to any action, suit,
proceeding, complaint, claim, or demand brought by the Buyers against such
Sellers (whether such action, suit, proceeding, complaint, claim, or demand is
pursuant to this Agreement, applicable law, or otherwise).

9.

Tax Matters.  

(a)

The following provisions will govern the allocation of responsibility as between
the Buyers and the Sellers for certain tax matters following the Closing Date.
 Sellers have caused or will cause federal and applicable state tax returns to
be filed for the Company covering the year ended December 31, 2008, and no taxes
were owed under any such returns.  














--------------------------------------------------------------------------------

Buyers will cause the Company to prepare and file all tax returns due for 2009
and subsequent years.




(b)

Sellers agree to provide to Buyers copies of all tax returns in Sellers’
possession filed by the Company and of all books and records of the Company in
Sellers’ possession.  Each Seller also agrees to cooperate with Buyers and the
Company to answer their questions regarding all tax returns filed by the Company
while any Seller was an executive officer and director of the Company.

(c)

All transfer, documentary, sales, use, stamp, registration and other such Taxes
and fees (including any penalties and interest) incurred in connection with this
Agreement will be paid by the Sellers when due, and Sellers will, at their own
expense, file all necessary Tax Returns and other documentation with respect to
all such transfer, documentary, sales, use, stamp, registration and other Taxes
and fees, and, if required by applicable law, the Buyers will, and will cause
its affiliates to, join in the execution of any such Tax Returns and other
documentation.

10.

Termination.

(a)

Termination of Agreement.  The Parties may terminate this Agreement as provided
below:

(i)

the Buyers and the Sellers may terminate this Agreement by mutual written
consent at any time prior to the Closing;

(ii)

the Buyers may terminate this Agreement by giving written notice to the Sellers
on or before the 5th day following the date of this Agreement if the results its
legal, business and accounting due diligence will have revealed any material
breach of this Agreement by Sellers or the Company, or that any representation
or warranty of Sellers or the Company in this Agreement is false in any material
respect; provided, however, that the 5 day period referred to above will be
extended by the number of days that elapse between the date that the Buyers or
their agent make a reasonable due diligence request and the date that the items
requested by the Buyers are received by the Buyers or their agent;

(iii)

the Buyers may terminate this Agreement by giving written notice to the Sellers
at any time prior to the Closing (A) in the event the Sellers have breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, the Buyers have notified the Sellers of the breach, and
the breach has continued without cure for a period of 10 days after the notice
of breach or (B) if the Closing has not occurred on or before November 17, 2009
by reason of the failure of any condition precedent under Section 7(a) hereof
(unless the failure results primarily from the Buyers themselves breaching any
representation, warranty, or covenant contained in this Agreement); and

(iv)

the Sellers may terminate this Agreement by giving written notice to the Buyers
at any time prior to the Closing (A) in the event the Buyers have breached any














--------------------------------------------------------------------------------

material representation, warranty, or covenant contained in this Agreement in
any material respect, the Sellers have notified the Buyers of the breach, and
the breach has continued without cure for a period of 10 days after the notice
of breach or (B) if the Closing has not occurred on or before November 17, 2009,
by reason of the failure of any condition precedent under Section 7(b) hereof
(unless the failure results primarily from the Sellers themselves breaching any
representation, warranty, or covenant contained in this Agreement).

(b)

Effect of Termination.  If this Agreement terminates pursuant to Section
10(a)(i), 10(a)(ii) or 10(a)(iii) above, all rights and obligations of the
Parties hereunder will terminate without any Liability of any Party to any other
Party, except for any Liability of a Party if the Party is then in breach.
 Notwithstanding the foregoing, if the Buyers terminate this Agreement as the
result of the Sellers’ breach of Section 5(g) (Exclusivity) hereof, in addition
to any other remedy available to the Buyers, the Sellers will reimburse the
Buyers’ fees and expenses incurred in connection with the negotiation of this
Agreement and all related agreements and documents and the transactions
contemplated by this Agreement and such related documents, including attorneys’
fees, and any due diligence work performed by the Buyers whether incurred prior
to or after the date of this Agreement, all of which will not in the aggregate
exceed Fifty Thousand Dollars ($50,000).




11.

Miscellaneous.

(a)

Facsimile Execution and Delivery.  Facsimile execution and delivery of this
Agreement is legal, valid and binding execution and delivery for all purposes.

(b)

Press Releases and Public Announcements.  Until the Closing, no Party will issue
any press release or make any public announcement relating to the subject matter
of this Agreement without the prior written approval of the other Party;
provided, however, that any Party may make any public disclosure it believes in
good faith is required by applicable law or any listing or trading agreement
concerning its publicly-traded securities (in which case the disclosing Party
will use its best efforts to advise the other Parties prior to making the
disclosure).

(c)

No Third-Party Beneficiaries.  This Agreement will not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.

(d)

Entire Agreement.  This Agreement (including the documents referred to herein)
constitutes the entire agreement among the Parties and supersedes any prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they related in any way to the subject matter hereof.

(e)

Succession and Assignment.  This Agreement will be binding upon and inure to the
benefit of the Parties named herein and their respective successors and
permitted assigns.  No Party may assign either this Agreement or any of his or
its rights, interests, or obligations hereunder without the prior written
approval of the Buyers and the Sellers; provided, however, that the Buyers may
(i) assign any or all of its rights and interests hereunder to one or














--------------------------------------------------------------------------------

more of its Affiliates, and (ii) designate one or more of its Affiliates to
perform its obligations hereunder, but no such assignment will operate to
release Buyers or a successor from any obligation hereunder unless and only to
the extent that the Sellers agree in writing.

(f)

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which will be deemed an original but all of which together will constitute
one and the same instrument.

(g)

Headings.  The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

(h)

Notices.  All notices, requests, demands, claims, and other communications
hereunder will be in writing.  Any notice, request, demand, claim, or other
communication hereunder will be deemed duly given if (and then two business days
after) it is sent by registered or certified mail, return receipt requested,
postage prepaid, and addressed to the intended recipient at its address as
specified on the signature page hereto. Any Party may send any notice, request,
demand, claim, or other communication hereunder to the intended recipient at the
address set forth above using any other means (including personal delivery,
expedited courier, messenger service, telecopy, telex, ordinary mail, or
electronic mail), but no such notice, request, demand, claim, or other
communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient.  Any Party may change the
address to which notices, requests, demands, claims, and other communications
hereunder are to be delivered by giving the other Parties notice in the manner
herein set forth.

(i)

Governing Law.  This Agreement will be governed by and construed in accordance
with the domestic laws of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

(j)

Amendments and Waivers.  No amendment of any provision of this Agreement will be
valid unless the same will be in writing and signed by the Buyers and the
Sellers.  No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, will be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

(k)

Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(l)

Expenses.  Each of the Parties and the Company will bear his or its own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby.  The Sellers agree that
the Company has not borne nor














--------------------------------------------------------------------------------

will it bear any of the Seller’s costs and expenses (including any legal fees
and expenses) in connection with this Agreement or any of the transactions
contemplated hereby.

(m)

Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.  Any reference to any federal, state or local statute or law
will be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  The word “including” means
including without limitation.  The Parties intend that each representation,
warranty, and covenant contained herein will have independent significance.  If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached will not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant. Nothing in the Disclosure Schedule will
be deemed adequate to disclose an exception to a representation or warranty made
herein, however, unless the Disclosure Schedule identifies the exception with
particularity and describes the relevant facts in detail.  Without limiting the
generality of the foregoing, the mere listing (or inclusion of a copy) of a
document or other item will not be deemed adequate to disclose an exception to a
representation or warranty made herein (unless the representation or warranty
has to do with the existence of the document or other item itself).

(n)

Incorporation of Exhibits, Annexes, and Schedules.  The Exhibits, Annexes, and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.

(o)

Specific Performance.  Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached.  Accordingly, each of the Parties agrees that the other
Parties will be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Parties and the
matter (subject to the provisions set forth in Section 10(p) below), in addition
to any other remedy to which they may be entitled, at law or in equity.

(p)

Submission to Jurisdiction.  Each of the Parties submits to the jurisdiction of
any state or federal court sitting in New York, in any action or proceeding
arising out of or relating to this Agreement and agrees that all claims in
respect of the action or proceeding may be heard and determined in any such
court. Each of the Parties waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety,
or other security that might be required of any other Party with respect
thereto.  Any Party may make service on any other Party by sending or delivering
a copy of the process to the Party to be served at the address and in the manner
provided for the giving of notices in Section 11(h) above.  Nothing in this
Section 11(p), however, will affect the right of any Party to bring any action
or














--------------------------------------------------------------------------------

proceeding arising out of or relating to this Agreement in any other court or to
serve legal process in any other manner permitted by law or at equity.  Each
Party agrees that a final judgment in any action or proceeding so brought will
be conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or at equity.














--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as of
the date first above written.




SELLERS:




BELMONT PARTNERS, LLC




By:

Name:

Title:




Address:













COMPANY:




FIND THE WORLD INTERACTIVE, INC.







By:______________________________

Name:

Title:




Address:













BUYERS:




UNIQUE INVENTION DEVELOPMENT LIMITED







By:_______________________________

Name:

Title:




Address:























--------------------------------------------------------------------------------

APPENDIX A




DEFINITIONS




As used herein, the following terms have the respective meanings set forth
below:







“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, liens, losses, lost value,
expenses, and fees, including court costs and attorneys' fees and expenses.




“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.




“Buyer” has the meaning set forth in the preface above.




“Closing” has the meaning set forth in Section 2(d) above.




“Closing Date” has the meaning set forth in Section 2(d) above.




“Code” means the Internal Revenue Code of 1986, as amended.




“Company” means Find the World Interactive, Inc. and its subsidiaries, if any.




“Disclosure Schedule” has the meaning set forth in Section 4 above.




“Exchange Act” means the Securities Exchange Act of 1934, as amended.




“Financial Statements” has the meaning set forth in Section 4(d) above.




“GAAP” means United States generally accepted accounting principles as in effect
from time to time.




“Governmental Authority” means any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any court of the United States of America or any political subdivision
thereof, or of any other country.




“Indebtedness” of any Person means, in each case whether or not accrued on the
books of such Person, (a) all indebtedness of such Person for borrowed money or
for the deferred purchase price of property or services, (b) all obligations of
such Person upon which interest charges are customarily paid or which are
evidenced by notes, bonds, debentures, credit agreements or similar agreements
or investments, (c) all obligations of such Person under conditional sale or
other title retention agreements relating to property or assets purchased by
such Person, (d) all obligations of such Person under capitalized leases, (e)
all obligations of such Person in respect of











--------------------------------------------------------------------------------

acceptances, letters of credit or letters of guaranty issued or created for the
account of such Person, and (f) all liabilities secured by any Security Interest
on any property owned by such Person, whether or not such Person has assumed or
otherwise become liable for the payment thereof.




“Indemnified Party” has the meaning set forth in Section 8(d)(i) above.




“Indemnifying Party” has the meaning set forth in Section 8(d)(i) above.




“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.




“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).




“Parties” has the meaning set forth in the preface above.




“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a governmental entity (or any department,
agency, or political subdivision thereof).




“Purchase Price” has the meaning set forth in Section 2(b) above.




“SEC” means the U.S. Securities and Exchange Commission.




“Securities Act” means the Securities Act of 1933, as amended.




“Security Interest” means any adverse claim, mortgage, pledge, lien,
encumbrance, option, restriction on transfer, easement, right of way, matter of
survey, charge, or other security interest.




“Seller” has the meaning set forth in the preface above.




“Shares” has the meaning set forth in the recitals above.




“Subsidiary” means any corporation with respect to which a specified Person (or
a Subsidiary thereof) owns a majority of the common stock or has the power to
vote or direct the voting of sufficient securities to elect a majority of the
directors.




“Tax” means any federal, state or local income, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, environmental (including taxes under Code §59A), customs duties,
capital stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.














--------------------------------------------------------------------------------




“Tax Liability” has the meaning set forth in Section 4(h)(iii) above.




“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.




“Third Party Claim” has the meaning set forth in Section 8(d)(i) above.














--------------------------------------------------------------------------------

SCHEDULE I




PURCHASE AND SALE OF SHARES




SELLERS




Name of Seller

Number of Shares

To Be Sold at the Closing

Purchase Price

 Per Share

Total Purchase Price

 

 

 

 

Belmont Partners, LLC

3,076,500

$0.10 (rounded)

$310,000

 

 

 

 







BUYERS




Name of Buyer

Number of Shares To Be Purchased  at the Closing

Purchase Price Per Share

Total Purchase Price

 

 

 

 

Unique Invention Development Limited

3,076,500

$0.010 (rounded)

$310,000

 

 

 

 




















--------------------------------------------------------------------------------

ANNEX I




Exceptions to the Sellers’ Representations and Warranties

Concerning the Transaction







None.





























--------------------------------------------------------------------------------

ANNEX II




Exceptions to the Buyer’ Representations and Warranties

Concerning the Transaction







None.















